DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 01 March 2019.  Claims 1 through 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process, independent claim 8 recites a device, and independent claim 15 recites a product for a machine-learning based procurement analysis platform for processing and analyzing data.  
 Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving data; processing the data using a pre-processing technique; processing the data using a feature extraction engine to identify features of the data; processing the data using a transformation engine to reduce a size of the data; processing the data using a set of machine learning models; and performing one or more actions. 
The limitations for processing the data using a pre-processing technique, feature extraction, and machine learning models, under its broadest reasonable interpretation covers  observations, evaluations, judgments, and opinions to achieve a desired result. The step for receiving data amounts to data gathering which is considered insignificant extra-solution activity (See MPEP 2106.05(g)).  The step for performing one or more actions is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the computer and machine learning algorithm recitations do not necessarily restrict the claim from reciting an abstract idea. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0075-0078] describes the computing environment as: “Procurement analysis platform 330 includes one or more devices capable of receiving, generating, storing, processing, and/or providing data described herein. For example, procurement analysis platform 330 may include a cloud server or a group of cloud servers. In some implementations, procurement analysis platform 330 may be designed to be modular such that certain software components can be swapped in or out depending on a particular need. As such, procurement analysis platform 330 may be easily and/or quickly reconfigured for different uses. … As shown, cloud computing environment 332 may include a group of computing resources 334 (referred to collectively as "computing resources 334" and individually as "computing resource 334"). Computing resource 334 includes one or more personal computers, workstation computers, server devices, or another type of computation and/or communication device. ” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. (See MPEP 2106.05(d)). Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the machine learning algorithm and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  The presence of machine learning algorithm and computer limitations do not necessarily make the claim rooted in computer technology.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Claim 1 recites the additional element of a “device,” however this additional element is not sufficient to amount to significantly more than the judicial exception because the claim does 
Dependent claims 2 through 7, 9 through 14, and 16 through 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: determining a set of scores; generating, based on the set of scores, a set of recommendations; the set of machine learning models includes at least one or a gradient boosting machine learning model, or a generalized linear model; generating a report and outputting the report for display; selecting a supplier, of the set of possible suppliers based on a respective score output from the set of machine learning models, and sending an electronic order for one or more items after selecting the supplier; sending information that identifies a delivery location for the one or more items; feature extraction engine use of at least one of a normalization technique, a tokenization technique, a text-based numeric features modeling technique, or a latent feature modeling technique; the transformation engine use of at least one of a weak classifier technique, or a dimensionality reduction technique; the feature extraction engine to identify a subset of the data to be analyzed based on a set of terms included in the data; the feature extraction engine to normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the set of terms to the set of pre-determined terms; the transformation engine to classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the  The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  
The analysis above applies to all statutory categories of invention. Accordingly independent claims 8 and 15 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.  Therefore claims 1 through 20 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 8, 9, 11 through 13, and 15 through 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Coleman et al. (US 2011/0184863).
Regarding Claim 1, Hoover et al. discloses a method, comprising: receiving, by a device, data, wherein the data includes at least one of: invoice data related to multiple invoices associated with an organization, requisition data related to multiple requisitions associated with the organization, or project data related to multiple projects associated with the organization; (FIG. 3 illustrates a method to generate a classifier.  Hoover et al. [para. 0011; Fig. 3, 18]. … The information received from the data sources 101 may include data objects. A data object, for example, may be information to be classified.  … In yet another example, the data object may 
Hoover et al. fails to explicitly disclose processing, by the device and after receiving the data, the data using a pre-processing technique, wherein the pre-processing technique includes at least one of: an image processing technique, or a text processing technique; processing, by the device and after processing the data using the pre-processing technique, the data using a feature extraction engine to identify features of the data.  Coleman et al. discloses these limitations. (Once received, the document management service processes the document as follows: 1) perform OCR on the PDF data, 2) parse bill data to XML, 3) store PDF, 4) index data for search, 5) notify user of processing (e-mail, SMS/text). Coleman et al. [para. 0065; Fig. 5]. …… the parsing module 125 (or parser) dissects the vital documents presented to the document management service 107 from the various transmission/submission mediums, thereby determining the inherent makeup of the data within the document.  Coleman et al. [para. 0029]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data processing steps of Hoover et al. to include the pre-processing techniques of Coleman et al. in order to dissects the vital documents presented to the document management service from the various transmission/submission mediums.  Coleman et al. [para. 0029]. 
processing, by the device and after processing the data using the feature extraction engine, the data using a transformation engine to reduce a size of the data.  Hoover et al. discloses this limitation. (… the data set processing subsystem 102 may perform data 
processing, by the device and after processing the data using the transformation engine, the data using a set of machine learning models, wherein the set of machine learning models is related to at least one of: (FIG. 1 illustrates a machine learning classifier system 100, according to an embodiment. A data set processing subsystem 102 processes data from data sources 101a-n to generate training sets 103. The training sets 103 may include supervised training sets that include labeled data objects, which are used by one or more machine learning functions 104 to train classifiers 106.  Hoover et al. [para. 0027; Fig. 1]. … Examples of data objects can include, but are not limited to, numbers, files, images, documents, etc. By way of example, whereby the data object is a document, the document may be classified into a category. … In yet another example, the data object may be procurement data used for procuring items, services, etc. Hoover et al. [para. 0028]).   
categorizing each of the multiple invoices associated with the invoice data, each of the multiple requisitions associated with the requisition data, or each of the multiple 51PATENTDocket No. 0095-0524projects associated with the project data into one or more of multiple categories associated with operations of the organization, identifying a set of possible suppliers for each of the multiple requisitions associated with the requisition data or each of the multiple projects associated with the project data, or identifying a set of similar projects for each of the multiple projects associated with the project data; (For example, a classifier may classify data objects representing vendors or suppliers, where the classifications indicate whether the vendors or 
and performing, by the device and after processing the data using the set of machine learning models, one or more actions. (The item risk report can display information regarding the item risk score as well as recommendations for actions that could change the workflow for the procurement specialist.  Hover et al. [para. 0138]). 
Regarding Claim 2, Hoover et al. and Coleman et al. combined disclose a method, further comprising: determining a set of scores for each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects based on output from the set of machine learning models, wherein the set of scores indicates at least one of: the one or more of the multiple categories into which each of the multiple invoices, each of the multiple requisitions, or each of the multiple projects are to be categorized, the set of possible suppliers for each of the multiple requisitions or each of the multiple projects, or the set of similar projects for each of the multiple projects
Regarding Claim 3, Hoover et al. and Coleman et al. combined disclose a method, further comprising: 52PATENTDocket No. 0095-0524generating, based on the set of scores, a set of recommendations related to at least one of: categorizing the multiple invoices, identifying the set of possible suppliers, identifying the set of similar projects, or performing the one or more actions.  (…the validation sets 105, and scoring models may use both procurements that were problematic (high-risk), along with those that were not (non-high-risk, or low-risk, procurements).   Hoover et al. [para. 0083]).
Regarding Claim 4, Hoover et al. and Coleman et al. combined disclose a method, wherein the set of machine learning models includes at least one of: a gradient boosting machine learning model, or a generalized linear model. (For example, machine learning functions 104 use the training sets 103 to train the classifiers 106. For example, logistic regression, neural networks analysis, decision trees, data mining regression, gradient boosting, bootstrapping, and ensemble (a method that combines the predictions from the individual models) are techniques that can be used to build the scoring models.  Hoover et al. [para. 0084]).
Regarding Claim 5, Hoover et al. and Coleman et al. combined disclose a method, wherein performing the one or more actions comprises: generating a report that includes information identifying at least one of: the one or more of the multiple categories, the set of possible suppliers, or the set of similar projects; and outputting, after generating the report, the report for display via a client device. (…the dashboard 614 may generate a graphical user interface (GUI) presented on a computer screen.  Hoover et al. [para. 0075; Fig. 6-7]. …  At 1801-1802, item and supplier reports may be generated and accessed to aid in the 
Regarding Claim 6, Hoover et al. and Coleman et al. combined disclose a method, wherein performing the one or more actions comprises: selecting a supplier, of the set of possible suppliers, based on a respective score associated with the set of possible suppliers, wherein the respective score is output from the set of machine learning models; (For example, an automated workflow executed by the system 501 includes performance of steps for solicitation, evaluation and contract awarding, such as shown at 2110 in FIG. 21.  Hoover et al. [para. 0150; Fig. 18, 21]);
and53PATENTDocket No. 0095-0524 sending, to a procurement system associated with the supplier, an electronic order for one or more items after selecting the supplier. (FIG. 19 shows an example of components of the procurement system 501. For example, the procurement system 501 may include a contract writing system 1901 that facilitates generating procurement requests and contracts to award.  Hoover et al. [para. 0046]. The mobile application 2100 may receive an approval alert or notification in response to sending the command if the bid is approved based on an audit operation performed at 2120.  Hoover et al. [para. 0150]).
Regarding Claim 8, Claim 8 recites substantially similar limitations to those of claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 8 is directed to a device, comprising one or more memories, and one or more processors, 
Regarding Claim 9, Hoover et al. and Coleman et al. disclose the device, wherein the feature extraction engine uses, to process the data, at least one of: a normalization technique, a tokenization technique, a text-based numeric features modeling technique, or a latent feature modeling technique.  (the layer 601 receives data from the data sources 504, the procurement system 501 through APIs or other interfaces and may normalize the data for storage in data repository 603. Normalizing may include formatting according to predetermined schemas.  Hoover et al. [para. 0065]).
Regarding Claim 11, Hoover et al. and Coleman et al. disclose the device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: identify a subset of the data to be analyzed based on a set of terms included in the data. (The data may be further partitioned to create validation data sets 105, and to identify a subset of the partitioned data, for example the most recent data (e.g., data for the last 12 months), which may include data objects 107 to be classified.  Hoover et al. [para. 0034]). 
Regarding Claim 12, Hoover et al. and Coleman et al. disclose the device, wherein the one or more processors, when processing the data using the feature extraction engine, are to: normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the set of terms to the set of pre-determined terms. (Normalizing may include formatting according to predetermined schemas. For example, the layer 601 may 
Regarding Claim 13, Hoover et al. and Coleman et al. disclose the device, wherein the one or more processors, when processing the data using the transformation engine, are to: classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the one or more classifications are associated with generalizing the data. (Multiple classifiers may be created to classify different data objects into various categories.  Hoover et al. [para. 0041-0042]. … In one example, cluster analyses is performed to determine the association of each variable against the supplier being evaluated as well as a level of multicollinearity amongst the variables.  Hoover et al. [para. 0091]).
Regarding Claims 15 and 16, claims 15 and 16 recite substantially similar limitations to those of claims 1 and 2 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15 and 16 are directed to a non-transitory computer-readable medium storing instructions, the instructions comprising, one or more instructions to be executed by a processor, which is taught by Hoover et al. at paragraph [0063] (The system 502 may be implemented as software (e.g., machine-executable instructions) stored on a non-transitory computer readable medium and executed by one or more processors.).
Regarding Claim 17, Hoover et al. and Coleman et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform an analysis related to the multiple invoices, (For example, an automated workflow executed by the 
send a message to a system to place an order for one or more items associated with the multiple requisitions, or send a message to a device associated with an individual associated with a project, of the multiple projects, wherein the message includes information that identifies the set of similar projects. (FIG. 19 shows an example of components of the procurement system 501. For example, the procurement system 501 may include a contract writing system 1901 that facilitates generating procurement requests and contracts to award.  Hoover et al. [para. 046]. … The mobile application 2100 may receive an approval alert or notification in response to sending the command if the bid is approved based on an audit operation performed at 2120.  Hoover et al. [para. 0150]).
Regarding Claim 18, Hoover et al. and Coleman et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the feature extraction engine, cause the one or more processors to: identify a subset of the data to be analyzed based on a set of terms identified in the data; and normalize, after identifying the subset of the data, the subset of the data to a set of pre-determined terms by mapping the terms to the set of pre-determined terms. (Normalizing may include formatting according to predetermined schemas. For example, the layer 601 may map received data to schemas of data structures, which may include tables in the data repository 603 based on determined types and fields. Hoover et al. [para. 0065]).
Regarding Claim 20, Hoover et al. and Coleman et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive the set of machine learning models from a server device prior to processing the data using the set of machine learning models. (The system 502 may include the machine learning classifier system 100 described above.  Hoover et al. [para. 0060; Fig. 5]. … For example, the computer system 700 may represent a server that runs the system 100/502 or the computer system 700 may comprise one of multiple distributed servers that performs functions of the system 100/502.  Hoover et al. [para. 0076, 0079-0080; Fig. 7]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Coleman et al. (US 2011/0184863), and in further view of Cooper (US 2018/0356823).
Regarding Claim 7, Hoover et al. and Coleman et al. combined disclose a method, for performing the one or more actions, however the combined references fail to explicitly recite a method wherein performing the one or more actions comprises: sending, to a vehicle associated with delivering the one or more items, information that identifies a delivery location for the one or more items.  Cooper discloses these limitations. (Various embodiments are directed to systems and methods for establishing autonomous delivery vehicle routes.  Cooper [para. 0003-0004].  …  a serviceable point, serviceable point addresses… may be any identifiable location, such as one or more addresses, lockers, access points, delivery locations.  Cooper [para. 0089]. … Once various shipments/items to be delivered by a particular manual delivery vehicle have been assigned for autonomous delivery and/or manual delivery, the mapping computing entity establishes a final delivery route … and launch locations for one or more autonomous vehicles .

Claims 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (US 2017/0286870) in view of Coleman et al. (US 2011/0184863), and in further view of Gebremariam et al. (US 10,025,813).
Regarding Claim 10, Hoover et al. and Coleman et al. combined disclose a use of a transformation engine to process the data (Hoover et al. [para. 0032, 0034]) and that data from an initial data set is partitioned and filtered (Hoover et al. [para. 0042]), but fail to explicitly disclose a device, wherein the transformation engine uses, to process the data, at least one of: 55PATENTDocket No. 0095-0524a weak classifier technique, or a dimensionality reduction technique.  Gebremariam et al. discloses these limitations. (… the feature generator provides a k-means clustering based feature compressor that essentially maps the p features into a single cluster identifier based feature. This dimensionality reduction benefit is in addition to the benefit that the k-means clustering may provide as an effective feature for the modeling algorithm. Other clustering methods may be used. Gebremariam et al. [col. 42, lines 45-51]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al. and Coleman et al. 
Regarding Claim 14, Hoover et al. and Coleman et al. combined disclose a use of a transformation engine to process the data (Hoover et al. [para. 0032, 0034]), but fail to explicitly disclose a device, wherein the one or more processors, when processing the data using the transformation engine, are to: process the data using a hash function after processing the data using the feature extraction engine, wherein the hash function is associated with compressing the data. Gebremariam et al. discloses these limitations. (FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al. and Coleman et al. combined to include the hash function of Gebremariam et al. in order to provide analysis of distributed data and grouping of variables in support of analytics.  Gebremariam et al. [col. 1, lines 45-51].
Regarding Claim 19, Hoover et al. and Coleman et al. combined disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to process the data using the transformation engine, cause the one or more processors to: 59PATENTDocket No. 0095-0524classify the data into one or more classifications after processing the data using the feature extraction engine, wherein the one or more classifications are associated with generalizing the data; (Multiple classifiers may be created to classify different data objects into various categories. Hoover et al. [para. 0037, 0041-0042]. … In one example, cluster analyses is performed to determine the association of each variable against the supplier being evaluated as well as a level of multicollinearity amongst the variables.  Hoover et al. [para. 0091]).  However, Hoover et al. and Coleman et al. combined fail to explicitly recite the non-transitory computer-readable medium, wherein the processor includes instructions to process, in association with classifying the data, the data using a hash function, wherein the hash function is associated with compressing the data.  Gebremariam et al. discloses these limitations. FIG. 20 depicts a flow diagram illustrating examples of operations performed by the user device of FIG. 2 in support of high-cardinality (high-C) data transformation. Gebremariam et al. [col. 3, lines 35-39].  …  The user can specify multiple, connected transformation phases per high-C transformation flow in a user configurable order. These transformation phases include a mapping method, a hash phase, and/or a cluster phase. Any one of these phases may be included or excluded in a particular transformation flow.  Gebremariam et al. [col. 42, lines 5-12]).  It would have been obvious to one of ordinary skill in the art of data processing before the effective filing date of the claimed invention to modify the data transformation steps of Hoover et al. and Coleman et al. combined to include the hash function of Gebremariam et al. in order to provide analysis of distributed data and grouping of variables in support of analytics.  Gebremariam et al. [col. 1, lines 45-51].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dirac et al. (US 2015/0379430) - Various embodiments of methods and apparatus for a customizable, easy-to-use machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes are described.
Engler et al. (US 2018/0308178) – systems and methods related to a decision engine. In an example, proposals, work orders, invoices, and assets may be managed by the decision engine, such that recommendations may be generated and automatic actions may be performed on behalf of a subscriber. One or more rules may be generated and applied in order to automatically approve or reject invoices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/             Examiner, Art Unit 3623         

/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623